internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-161842-01 cc psi b04 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no date of conference legend decedent spouse date date date date date marital trust family_trust county court state state disclaimer statute a b c citation citation issue s tam-161842-01 whether the terms of decedent’s will provide the surviving_spouse spouse with a qualifying_income_interest_for_life in the marital trust within the meaning of sec_2056 of the internal_revenue_code conclusion the terms of decedent’s will do not provide spouse with a qualifying_income_interest_for_life in the marital trust facts decedent died on date sections dollar_figure through dollar_figure of decedent’s will executed on date provided for several specific bequests to spouse section dollar_figure provides that if spouse survives decedent the executor shall select an amount of cash or property to be referred to as the marital_deduction amount to be held in marital trust this bequest shall be referred to as the marital_deduction bequest section dollar_figure provides that the remainder of decedent’s estate excluding specific bequests of dollar_figurea to each of decedent’s living grandchildren will be held in family_trust section dollar_figure provides that the trustee shall pay the entire income of marital trust to spouse in quarterly or more frequent installments section dollar_figure provides that the trustee shall make supplemental distributions of principal of marital trust as needed to provide spouse with a total minimum monthly payment of dollar_figureb with adjustments for inflation after taking into account spouse’s income from marital trust and family_trust to the extent the distributed income does not provide the required minimum monthly payment the trustee shall make supplemental principal distributions in addition the trustee may make supplemental distributions of principal for spouse’s health maintenance and support in accordance with her station in life considering all other sources of income available to spouse section dollar_figure provides as follows my wife acting in her individual capacity shall have a limited power to appoint by lifetime instrument or by will to appoint the income and the principal of the marital trust to or for the benefit of any one or more of my children or more remote descendants provided that such power_of_appointment shall not extend to any life_insurance policies insuring the life of my wife that constitute a part of the trust estate of the marital trust this power_of_appointment may be exercised subject_to such terms and conditions as my wife shall direct including an appointment in trust any exercise of this power_of_appointment must be made either in an acknowledged written instrument delivered to the trustee or in a duly tam-161842-01 probated will either of which to be effective must refer specifically to the power granted under this section of my will section dollar_figure provides that marital trust shall terminate on the date of spouse’s death upon termination the trustee shall distribute to spouse’s estate an amount equal to the increased estate_taxes payable by reason of inclusion of the assets of marital trust in spouse’s estate after making such payments and subject_to spouse’s exercising the limited_power_of_appointment the remaining assets of marital trust shall be distributed to decedent’s children per stirpes section dollar_figure provides as follows it is my intention that the provisions of the marital trust relating to the distribution termination investment and administration of the marital trust be construed so as to permit properties passing to be eligible for the federal estate_tax_marital_deduction if my executor shall elect under the provisions of sec_2056 of the code or any successor statute to have property passing to the marital trust qualify for the federal estate_tax_marital_deduction if my executor makes such an election with respect to all or any portion of the trust estate of the marital trust the trustee shall have no power express or implied to administer the marital trust in a manner which would lead to the disqualification of property passing to such trust for which such election is made as qualified_terminable_interest_property for federal estate_tax purposes section dollar_figure provides that the trustee shall pay the net_income of family_trust to spouse in quarterly or more frequent installments while spouse is living after the death of spouse the trustee shall pay at convenient intervals at least as often as annually all of the net_income to decedent’s grandchildren with the descendants of any deceased grandchild taking per stirpes the share of income that the deceased grandchild would have received if living section dollar_figure provides that if the assets of marital trust have been distributed and exhausted the trustee shall make supplemental distributions of principal of family_trust to provide the minimum monthly payment of dollar_figureb per month as provided in sec_3 in addition after the assets of marital trust have been distributed the trustee may make supplemental distributions of principal of family_trust for spouse’s health maintenance and support in accordance with her station in life considering all other sources of income available to spouse sec_11 a provides that the marital_deduction amount is a pecuniary amount equal to the smallest amount which if allowed as an estate_tax_marital_deduction under sec_2056 would result in the least possible federal estate_tax being payable by reason of decedent’s death tam-161842-01 sec_11 d provides that any property used in satisfying the marital_deduction bequest shall be property or the proceeds of property the value of which is included in decedent’s gross_estate and must be of a character which would qualify for allowance of the federal estate_tax_marital_deduction to the extent that the bequest cannot be satisfied with such qualifying property this bequest shall abate section dollar_figure provides that the executor shall have the sole and absolute discretion to elect in whole or in part for the property passing to the marital trust to qualify for the federal estate_tax_marital_deduction section dollar_figure provides that spouse shall have a right to require the trustee to either make marital trust assets productive or to convert them into productive assets within a reasonable_time section dollar_figure provides that if any provision of the will or any codicil thereto is held to be inoperative invalid or illegal it is decedent’s intention that all remaining provisions thereof shall continue to be fully operative and effective as far as is possible and reasonable as noted above decedent died on date on date spouse as decedent’s executrix filed the federal estate_tax_return for decedent’s estate on schedule m of the estate_tax_return spouse elected under sec_2056 to treat the assets totaling dollar_figurec passing to the marital trust as qualified_terminable_interest_property qtip and claimed a marital_deduction for that amount on date more than nine months after date spouse executed and filed disclaimer with county court spouse’s disclaimer provided as follows i spouse do hereby confirm that i by the signing and filing of form_706 united_states estate_tax_return for the estate of decedent on or before date in which i made an election to take a deduction on schedule m thereof for the value of the assets used to fund the marital trust under sec_2056 of the internal_revenue_code disclaimed and renounced any power which may have been given to me under the terms of the will of decedent which would in any way disqualify the property passing to the marital trust for the deduction taken on schedule m of the federal estate_tax_return including the power given to me under section dollar_figure of the will to appoint by lifetime instrument any interest in the income and principal of the marital trust furthermore i do hereby again disclaim and renounce any power which i may still have under section dollar_figure of the will to appoint by lifetime instrument any interest in the income and principal of the marital trust it is my intention to confirm that i have made a qualified_disclaimer of the above described power as that term is defined by the internal_revenue_code and the regulations promulgated thereunder and as permitted by state disclaimer statute as amended this disclaimer is an unqualified refusal to accept the above described power and is irrevocable tam-161842-01 law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property qtip is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies under sec_2056 the surviving_spouse has a qualifying_income_interest_for_life in the trust property if i the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse while the surviving_spouse is alive sec_20_2056_b_-7 of the estate_tax regulations provides that for purposes of sec_2056 the surviving_spouse is included within the prohibited class of power holders sec_20_2056_b_-7 provides that an income_interest in a_trust will not fail to constitute a qualifying_income_interest_for_life solely because the trustee has a power to distribute principal to or for the benefit of the surviving_spouse tam-161842-01 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 example considers a situation where a trustee is given the power to distribute corpus to beneficiaries other than the surviving_spouse the example concludes that the property passing to the trust is not deductible under sec_2056 in addition the example states that the trust property would not be deductible under sec_2056 if the surviving_spouse rather than the trustee held the power to appoint however if the surviving_spouse made a qualified_disclaimer within the meaning of sec_2518 of the power to appoint the trust could qualify for the marital_deduction pursuant to sec_2056 assuming that the power is personal to the surviving_spouse and surviving spouse’s disclaimer terminates the power sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gifts and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that a writing must identify the interest in property disclaimed and must be signed either by the disclaimant or by the disclaimant’s legal_representative to be a qualified_disclaimer state disclaimer statute provides that a disclaimer must be in writing and notarized a disclaimer must be filed in the probate_court if administration has commenced not later than nine months after the decedent’s death copies of the disclaimer must be delivered and received by the legal_representative of the transferor of the property of the property to which the disclaimer relates not later than nine months after decedent’s date of death and any disclaimer filed and served must be irrevocable for state law purposes a disclaimer is effective and irrevocable only if the elements of the disclaimer statute are satisfied see citation the will provides spouse with a lifetime and testamentary special power to appoint the income and principal of the marital trust to or for the benefit of decedent’s tam-161842-01 descendants the taxpayer does not dispute that spouse was granted a lifetime power_of_appointment this fact is further evidenced by the disclaimer filed by spouse in which spouse attempts to disclaim her lifetime power_of_appointment in order to satisfy the requirements of sec_2056 sec_2056 requires that no person including spouse have a power to appoint any part of the property to any person other than spouse while spouse is alive because spouse has a lifetime power_of_appointment spouse does not have a qualifying_income_interest_for_life with respect to the marital trust under decedent’s will accordingly decedent’s estate would not be allowed a marital_deduction for assets passing into the marital trust the estate makes three separate arguments in support of its position that the estate is entitled to a marital_deduction for the assets passing to the marital trust despite spouse’s lifetime special_power_of_appointment the estate’s first argument is that a marital_deduction should be allowed because section dollar_figure of the will contains provisions precluding the trustee from administering the marital trust in any manner that would disqualify the marital trust for the estate_tax_marital_deduction generally savings clauses of this nature which purport to void a trustee power or direction that would disqualify the trust for marital_deduction purposes are not effective for transfer_tax purposes 142_f2d_824 4th cir cert_denied 393_us_756 revrul_65_144 1965_1_cb_442 however these provisions may be used as an aid in determining testator's intent where the instrument presents an ambiguity for example in revrul_75_440 1975_2_cb_372 the instrument provided for the creation of two trusts and it was not clear whether a provision authorizing the trustee to invest in life_insurance applied to one or both trusts in such a case the savings_clause is an aid in determining the testator's intent in this case the provision granting spouse a lifetime power_of_appointment is clearly set forth in the section of the will creating the marital trust thus no ambiguity is presented with respect to which the savings_clause could serve as an aid in construction as was the case in revrul_75_440 to put it another way for transfer_tax purposes the savings_clause is not effective and does not operate to create an ambiguity in the instrument it may only be used as aid in interpreting an instrument where an ambiguity is present in another part of the instrument further the savings_clause purports to invalidate only executor and trustee powers that would disqualify the marital trust for the marital_deduction the will does not purport to invalidate dispositive provisions that might disqualify the marital trust for the marital_deduction even if we were to give the savings_clause any effect in determining decedent’s intent the savings_clause would be ineffective to invalidate spouse’s lifetime power_of_appointment the mere fact that decedent may have intended that the marital trust qualify for the marital_deduction does not mean that it does so qualify see 335_f2d_107 9th cir 110_tc_393 the courts do not have the power to change the dispositive terms of the instrument to remake the trust or to take property from one beneficiary and give it to another see bogert the law of trusts and trustees 2d ed rev sec_561 at n the requirements of sec_2056 must be satisfied spouse’s power_of_appointment is incompatible with the requirements of sec_2056 and only a timely disclaimer of the power_of_appointment would have changed this result the estate’s second argument is that spouse effectively disclaimed her lifetime power_of_appointment by timely filing a federal estate_tax_return which claims a marital_deduction under sec_2056 the estate argues that by filing this estate_tax_return spouse effectively disclaimed any interest that would be inconsistent with the marital_deduction if spouse effectively disclaimed her lifetime power_of_appointment the marital trust should qualify for the estate_tax_marital_deduction as in example of sec_20_2056_b_-7 in order to satisfy the requirements of sec_2518 a disclaimer must be valid under applicable local law 872_f2d_84 4th cir that is because state law determines whether a property interest passes from one to another the disclaimer must constitute an effective disclaimer under state law estate of bennett v commissioner 100_tc_67 in this case the return and the subsequently filed disclaimer do not satisfy the requirements of state law or sec_2518 under state law and sec_2518 the disclaimer must be a written irrevocable and unqualified refusal by a person to accept an interest in property nowhere on the return is there any statement by spouse that she irrevocably and unqualifiedly refuses to accept the lifetime power_of_appointment nor was the return filed with county court therefore the return is not a disclaimer for purposes of sec_2518 the disclaimer which spouse filed and executed on date was not executed or filed within nine months from the date of decedent’s death the date on which the transfer creating the interest in spouse was made therefore for purposes of state law and sec_2518 spouse has not disclaimed the lifetime power_of_appointment the estate’s third argument is that if the marital trust does not qualify for the marital_deduction then under sec_11 d the bequest abates and becomes part of the family_trust pursuant to section dollar_figure of the will the estate further argues that because the family_trust provides spouse with an income_interest for life the assets in the family_trust could qualify as qtip the interpretation of a will is a matter of state law in 387_us_456 the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no tam-161842-01 decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in construing a will the court’s focus is on the testator’s intent this intent must be ascertained from the language found within the four corners of the will the court should focus not on what the testator intended to write but the meaning of the words he actually used in this light courts must not redraft wills to vary or add provisions under the guise of construction of the language of the will to reach a presumed intent see citation the abatement clause in sec_11 d of decedent’s will applies only if the property passing to the marital trust is of a character which would not qualify for the federal estate_tax_marital_deduction the character of the property would include such considerations as whether the property is income producing and whether it is property that would cease to provide income following a term certain to expire prior to spouse’s death we do not interpret the clause to extend to powers granted to spouse under the will rather the clause provides a direction to the trustee regarding what property may be used to fund the marital trust therefore the bequest to the marital trust would not abate under this provision for the above reasons we conclude that the terms of decedent’s will do not provide spouse with a qualifying_income_interest_for_life in the marital trust therefore the marital trust would not qualify for the marital_deduction under sec_2056 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
